Exhibit 10(g) THIRD AMENDMENT TO LOAN AGREEMENT THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into effective as of December 19, 2012, by and between INTERPHASE CORPORATION, a Texas corporation (“Borrower”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION (“Lender”). WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated as of December 19, 2008, as amended by that certain First Amendment to Loan Agreement dated March 20, 2009, and by that certain Second Amendment to Loan Agreement dated of even date herewith (as amended, the “Loan Agreement”); and WHEREAS, the Loan Agreement currently governs (a) a revolving borrowing base line of credit in the maximum amount of $5,000,000.00 (the “Line of Credit”), as currently evidenced by that certain promissory note dated of even date herewith, payable by Borrower to the order of Lender in the stated principal amount of $5,000,000.00 (the “Note”), (b) a guidance line of credit with respect to foreign currency forward contracts in the amount of $6,500,000.00 (the “Guidance Line of Credit”), and (c) a letter of credit subfacility in the amount of $500,000.00 (the “LC Facility”); and WHEREAS, the parties hereto now desire to modify the Loan Agreement as hereinafter provided; and WHEREAS, the Loan Agreement, the Note, and all other documents evidencing, securing, governing, guaranteeing and/or pertaining to the Line of Credit and the Guidance Line of Credit are hereinafter referred to collectively as the “Loan Documents”. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties, and agreements contained herein, and for other valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I Definitions Section 1.01 The terms used in this Amendment to the extent not otherwise defined herein shall have the same meanings as in the Loan Agreement. THIRDAMENDMENT TO LOAN AGREEMENT Page 1 ARTICLE II Amendments Section 2.01 Effective as of the date hereof, Section 10.1(L) of the Loan Agreement is hereby amended to read as follows: “L.The outstanding amount of the Advances, plus the sum of outstanding Guidance Line Obligations and the Letter of Credit Liabilities, shall at any time exceed: (i) one hundred thirteen percent (113%) of the Borrowing Base and the continuation thereof for five (5) calendar days, or (ii) one hundred twenty percent (120%) of the Borrowing Base.” ARTICLE III Representations, Warranties, Ratification and Reaffirmation Section 3.01 Borrower hereby represents and warrants that: (i) the representations and warranties contained in the Loan Agreement are true and correct on and as of the date hereof as though made on and as of the date hereof, (ii) no event has occurred and is continuing that constitutes an Event of Default or would constitute an Event of Default but for the requirement of notice or lapse of time or both, and (iii) there are no claims or offsets against, or defenses or counterclaims to, the Note, the indebtedness evidenced thereby or the liens securing same (including without limitation, any defenses or offsets resulting from or arising out of breach of contract or duty, the amount of interest charged, collected or received on the Note heretofore, or breach of any commitments or promises of any type). Section 3.02 The terms and provisions set forth in this Amendment shall modify and supersede all inconsistent terms and provisions set forth in the Loan Agreement, but except as expressly modified and superseded by this Amendment, the terms and provisions of the Loan Agreement are ratified and confirmed and shall continue in full force and effect, Borrower hereby agreeing that the Loan Agreement and the other Loan Documents are and shall continue to be outstanding, validly existing and enforceable in accordance with their respective terms. ARTICLE IV Miscellaneous Section 4.01Each of the Loan Documents is hereby amended so that any reference in the Loan Documents to the Loan Agreement shall mean a reference to the Loan Agreement as amended hereby. Section 4.02This Amendment may be executed simultaneously in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Section 4.03This Amendment has been entered into in Dallas County, Texas and shall be performable for all purposes in Dallas County, Texas.THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.Courts within the State of Texas shall have jurisdiction over any and all disputes arising under or pertaining to this Amendment, and venue in any such dispute shall be the courts located in Dallas County, Texas. THIRDAMENDMENT TO LOAN AGREEMENT Page 2 Section 4.04 This Amendment shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. (Signature Page Follows.) THIRDAMENDMENT TO LOAN AGREEMENT Page 3 EXECUTED as of the date first above written. BORROWER: INTERPHASE CORPORATION, a Texas corporation By: /s/ Thomas N. Tipton, Jr. Thomas N. Tipton, Jr. Chief Financial Officer LENDER: TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association By: /s/Gary Emery Gary Emery Senior Vice President THIRDAMENDMENT TO LOAN AGREEMENT
